Citation Nr: 0703274	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the question of whether the character of the 
appellant's discharge for the period of service from June 3, 
1966 to October 13, 1969 remains a bar to a grant of 
compensation benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant (also referred to as veteran or claimant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant served on active duty from November 17, 1964 to 
June 2, 1966, and from June 3, 1966 to October 13, 1969.  The 
appellant was discharged with a bad conduct discharge from 
his second period of active duty, based on an extended period 
of unauthorized absence (AWOL).  The appellant was granted a 
clemency discharge under Presidential Proclamation No. 4313 
in December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which effectively reopened the claims on 
appeal and denied them on the merits.  In the June 2003 
rating decision, after reopening the claims, the RO then 
found that the nature of the appellant's discharge provides a 
bar to entitlement to service connection that was not removed 
by the clemency discharge, and the RO denied service 
connection for PTSD because the appellant's stressor 
statements only cited participation in combat campaigns 
during the second period of active duty from which he was 
dishonorably discharged.  

In June 2003, the appellant entered a notice of disagreement 
with the decision to deny service connection for PTSD, and 
also expressed disagreement with the determination regarding 
character of discharge.  In a Statement in Support of Claim 
received in August 2004, the appellant expressed a desire to 
reopen his claim for service connection for PTSD, and also 
expressed a desire to revisit the question of whether the 
character of discharge was still a bar to benefits. 

A March 2005 statement of the case addressing the issue of 
service connection for PTSD also provided the regulation 
addressing character of discharge and, in the reasons and 
bases section, addressed the question of whether character of 
discharge was a bar to compensation benefits.  

In a substantive appeal on a VA Form 9 that was received in 
March 2005, the appellant expressed the desire to appeal all 
issues in the statement of the case.  The Board finds that 
the procedural record establishes that that the appellant has 
perfected an appeal on the issues of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD, and whether new and material evidence 
has been received to reopen the question of whether the 
character of the appellant's discharge for the period of 
service from June 3, 1966 to October 13, 1969 remains a bar 
to a grant of compensation benefits. 

In July 2005, the appellant testified at a hearing before a 
Decision Review Officer (RO hearing).  In February 2006, the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  Copies 
of these transcripts are associated with the record.  The 
Decision Review Officer characterized the issue(s) on appeal 
to include both the question of whether the 1969 discharge 
operated as a bar to service connection, and a claim for 
service connection for PTSD.  At the Travel Board hearing, 
likewise, the Veterans Law Judge characterized the issue on 
appeal to include both the question of whether the 1969 
discharge operated as a bar to service connection, as well as 
a claim for service connection for PTSD. 


FINDINGS OF FACT

1.  A June 1998 administrative decision found that the 
appellant's character of discharge for the period of service 
from June 3, 1966 to October 13, 1969 was a statutory bar to 
VA benefits; the appellant was notified of this decision on 
June 23, 1998; the appellant did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.  

2.  A July 1998 RO rating decision denied service connection 
for PTSD; the appellant was notified of this decision on 
August 6, 1998; the appellant did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.  

3.  The evidence associated with the claims file subsequent 
to the June 1998 administrative decision on the character of 
discharge that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

4.  The evidence associated with the claims file subsequent 
to the July 1998 RO rating decision denial of service 
connection for PTSD that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

5.  In June 1969, the appellant was convicted at a general 
court-martial of unauthorized absence from July 6, 1968 to 
March 2, 1969, and the sentence included a bad conduct 
discharge; he was separated from service with character of 
service of under conditions other than honorable.

6.  The competent evidence does not demonstrate that the 
appellant was insane or that there were compelling 
circumstances such to warrant the prolonged unauthorized 
absence from service from July 6, 1968 to March 2, 1969.

7.  The upgraded discharge under Presidential Proclamation 
No. 4313 did not remove a bar to VA compensation benefits 
based on the period of service from June 3, 1966 to October 
13, 1969.

8.  The weight of the evidence of record does not show 
competent medical evidence of a current diagnosis of PTSD; 
and the claimed in-service stressful events during Vietnam 
service fall within the period of service from June 3, 1966 
to October 13, 1969 for which consideration of VA 
compensation benefits are barred due to character of service.  




CONCLUSIONS OF LAW

1.  The June 1998 administrative decision that the 
appellant's character of discharge for the period of service 
from June 3, 1966 to October 13, 1969 was a statutory bar to 
VA benefits became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

2.  The July 1998 RO rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

3.  The additional evidence associated with the file since 
the RO's June 1998 administrative decision on the appellant's 
character of discharge as a bar to VA benefits is new and 
material, and the question of character of discharge as a bar 
to benefits is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
5303 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.12, 3.13, 3.156(a), 3.159 
(2006). 

4.  The additional evidence associated with the file since 
the RO's July 1998 rating decision that denied service 
connection for PTSD is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304 (2006).

5.  The character of the appellant's service from June 3, 
1966 to October 13, 1969 precludes entitlement to VA 
compensation benefits.  38 U.S.C.A. §§ 101(18), 5303 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.12, 3.13 (2006).  

6.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.12, 3.13, 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Collectively, VA notice and duty to assist letters dated in 
October 2002, March 2003, and October 2003 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  The October 2002 letter advised the 
appellant that VA would request any private medical records 
from health care providers the appellant identified, and that 
the appellant could also submit such medical records to VA, 
and requested the appellant to send to VA the evidence needed 
to substantiate the service connection claim.  The March 2003 
letter advised the appellant, among other things, of the need 
to submit new and material evidence to reopen a claim, of the 
type of evidence needed to substantiate the underlying 
service connection claim, and of specific evidence needed to 
substantiate a claim for service connection for PTSD, 
including a description and specific details of in-service 
stressful event(s), and asked the appellant to tell VA about 
any additional evidence or information he wanted VA to try to 
get.  The October 2003 letter advised the appellant, among 
other things, of the need to submit new and material evidence 
to reopen claims that were previously denied and of which 
notice was sent on June 23, 1998 (administrative decision 
finding character of discharge is a bar to VA benefits) and 
August 6, 1998 (rating decision denying service connection 
for PTSD).  

Service medical records, service personnel records, VA 
examination report, hearing transcripts, personnel documents 
pertaining to discharge and clemency, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issues on 
appeal and that VA has satisfied the duty to assist.  Because 
the claims have been reopened and are addressed on the 
merits, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish higher ratings or 
an effective date, if service connection benefits were 
granted on appeal; however, because both claims on appeal are 
being denied on the merits, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess.  

Additionally, the notice and duty to assist provisions have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  In cases such as questions determinations of the 
legal effect of character of discharge or upgraded character 
of discharge, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
the duty to notify a claimant is limited, and there is no 
duty to assist such a claimant.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Character of Discharge as a Bar to Benefits

In an administrative decision dated and issued in June 1998, 
the RO found that the appellant's character of discharge for 
the period of service from June 3, 1966 to October 13, 1969 
was a statutory bar to VA benefits.  See 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(c)(6).  The appellant was notified of this 
decision on June 23, 1998.  The appellant did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.  Because the appellant did not file a 
timely notice of disagreement, the RO's administrative 
decision regarding character of discharge as a bar to VA 
benefits became a final decision.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§ 20.1103.  

In the current claim on appeal, the appellant sought to 
reopen the previously denied question of whether his 
character of discharge for the period of service from June 3, 
1966 to October 13, 1969 was a statutory bar to VA benefits.  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is required to reopen a final determination based on 
the character of discharge.  D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000).  If new and material evidence regarding the 
nature of discharge is received, the claim is reopened and 
the former disposition is reviewed.  38 U.S.C.A. § 5108.  

The June 2003 RO rating decision on appeal effectively 
reopened the claim on the question of whether his character 
of discharge for the period of service from June 3, 1966 to 
October 13, 1969 was a statutory bar to VA benefits, 
specifically referring to the appellant's "re-opened" 
claim.  Regardless of the actions of the RO, the Board has a 
legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the final 
June 1998 administrative decision.

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  "Discharge or release" is defined to 
include: (A) retirement from the active military, naval, or 
air service, and (B) the satisfactory completion of the 
period of active military, naval, or air service for which a 
person was obligated at the time of entry into such service 
in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. 101(18).

The applicable VA regulation 38 C.F.R. § 3.13 provides as 
follows:

(a) A discharge . . . to reenlist is a conditional discharge 
if it was issued during one of the following periods: (2) . . 
. the Vietnam era; prior to the date the person was eligible 
for discharge under the point or length of service system. . 
. . . (b) Except as provided in paragraph (c) of this 
section, the entire period of service [involving a 
conditional discharge] constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.
(c) Despite the fact that a conditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service,
(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and
(3) The person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.

A person discharged under conditions other than honorable on 
the basis of an absence without leave period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:
(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.
(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties. The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.
(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  38 
C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. 
§ 3.354(a) (2006).  

In June 1969, the appellant was convicted at a general court-
martial of unauthorized absence from July 6, 1968 to March 2, 
1969, and the sentence included a bad conduct discharge.  The 
DD Form 214 from this period of service characterized the 
service as under conditions other than honorable.  The 
appellant's discharge was upgraded under Presidential 
Proclamation No. 4313. 

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the June 1998 
administrative decision that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim on the question of whether the 
character of discharge for the period of service from June 3, 
1966 to October 13, 1969 was a statutory bar to VA benefits.

The additional evidence of record since the June 1998 
administrative decision includes a copy of the appellant's DD 
Form 215 (Correction to DD Form 214, Report of Separation 
from Active Duty) reflecting a Clemency Discharge had been 
issued pursuant to Presidential Proclamation No. 4313; a 
certified copy of the Presidential Grant of Executive 
Clemency ("a full pardon") to the appellant dated October 
31, 1975; a certified copy of Clemency Discharge certificate 
from the Armed Forces to the appellant dated December 10, 
1975, reflecting the appellant was discharged from the US 
Army on October 13, 1969, and had successfully completed 
alternate service pursuant to Presidential Proclamation No. 
4313; a letter from the Army Discharge Review Board 
reflecting that a 15 year statutory period for appeals 
prohibited taking any action on the appellant's case; a copy 
of the DD Form 214 from the first period of active duty 
service from November 17, 1964 to June 2, 1966 reflecting 
service characterized as "under conditions other than 
honorable"; and the appellant's personal hearing testimony 
at RO and Travel Board hearings.  

At a personal hearing before the RO, the appellant testified 
that his first tour of duty was for three years and included 
being stationed in Germany and working as a border guard; he 
was young, did not like the duty in Germany, and he was told 
the only way to shorten the term of that enlistment was to 
reenlist and volunteer for another duty station; he was told 
that upon reenlistment a person would be guaranteed a duty 
station; he accepted the "short discharge" and chose 
Vietnam as his duty station, but did not understand what the 
Vietnam conflict was about; he suffered traumatic events in 
Vietnam; he did not get into any significant trouble while in 
Vietnam; he did not go on unauthorized absence while in 
Vietnam; he then returned to the US and served on funeral 
detail and riot detail in Chicago; he was told he would have 
to go back to Germany; he felt guilty about what he had done 
in Vietnam; he suffered "harassment" in Germany, was placed 
on special punitive details, and was stigmatized for having 
served in Vietnam; at the suggestion or influence of an anti-
Vietnam war group, he went on unauthorized absence to Denmark 
for about 9 months; upon arrival in the US he was arrested, 
sentenced for AWOL at a court martial that included a bad 
conduct discharge, and was discharged from service; and in 
the 1970s he received notice of Clemency from the President; 
and he thought the clemency discharge meant his discharge had 
been upgraded so he was eligible for VA benefits; and that 
his AWOL offense was not a serious offense and was not 
equivalent to a felony. 

At a February 2006 personal hearing before the undersigned 
Veterans Law Judge, the appellant testified that he was 17 
years old when he joined the service; his first tour of duty 
was for three years and included being stationed in Germany 
and working as a border guard; he was young, did not like the 
duty in Germany, and he was told the only way to shorten the 
term of that enlistment was to reenlist and volunteer for 
another duty station; he was told that upon reenlistment a 
person would be guaranteed a duty station; he accepted the 
"short discharge," and reenlisted in June 1966, and chose 
Vietnam as his duty station, but did not understand what the 
Vietnam conflict was about; he was trained as a medic, but 
instead worked in a cavalry unit in Vietnam as a member of a 
tank crew; he suffered traumatic and stressful events during 
a year of service in Vietnam; he did not get into any 
significant trouble while in Vietnam; he did not go on 
unauthorized absence while in Vietnam; he then returned to 
the US, and immediately felt depressed, and experienced other 
psychological symptoms including inability to socialize even 
with his family and wanting to isolate from people; he was 
sent back to Germany against his wishes; he suffered 
"harassment" in Germany, was placed on special punitive 
details, was stigmatized for having served in Vietnam, and 
felt like he was going to have a mental breakdown; if he had 
not gone AWOL, he probably would have gotten into serious 
trouble that included wanting to hurt, choke, or kill his 
sergeant; and that, at the suggestion or influence of an 
anti-Vietnam war group, he went on unauthorized absence to 
Denmark for about 9 months.

The additional evidence, especially the specific detailed 
sworn personal hearing testimony about the circumstances 
surrounding or causing the extended period of unauthorized 
absence, relates to the unestablished fact of whether there 
were "compelling circumstances to warrant such prolonged 
unauthorized absence," as required in cases such as this 
appellant's where the unauthorized absence was 180 days or 
more.  The additional evidence also adds corroborative 
details showing that the first term of service that began 
November 17, 1964 was to be for three years, and was 
terminated early on June 2, 1966 for reasons of convenience 
of the government.  For these reasons, the Board finds that 
the additional evidence associated with the file since the 
RO's June 1998 administrative decision on the appellant's 
character of discharge as a bar to VA benefits is new and 
material, and the question of character of discharge as a bar 
to VA benefits is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the merits of the reopened claim, after a review 
of all the lay and medical evidence in this case, whether or 
not specifically identified by this decision, the Board finds 
that the weight of the evidence demonstrates that there were 
no compelling circumstances to warrant the appellant's 
prolonged unauthorized absence during service for the period 
from July 6, 1968 to March 2, 1969. 
 
An undated letter (received June 2003) reflects that the 
United States Army Discharge Review Board denied the 
appellant's request to upgrade his discharge. The various 
documents of record reflect that a Clemency Discharge had 
been issued to the appellant pursuant to Presidential 
Proclamation No. 4313.  This proclamation established a 
clemency program for those who had undesirable discharges due 
to absence-related offenses.  The Presidential Clemency Board 
evaluated applications for clemency discharges under criteria 
set out in 2 C.F.R. Part 100 (1975); however, as noted under 
38 C.F.R. § 3.12(h), upgraded discharge under Presidential 
Proclamation No. 431 does not remove a bar to benefits 
imposed by 38 C.F.R. 
§ 3.12(c).  The upgraded discharge under Presidential 
Proclamation No. 4313 did not remove a bar to VA compensation 
benefits such as the appellant is seeking in this case. 

As noted above, a person discharged under conditions other 
than honorable on the basis of an AWOL period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The 
controlling regulation describes factors to be considered in 
making the "compelling circumstances" determination. The 
Board must consider various factors, including the quality 
and length of the appellant's service as well as the reasons 
the appellant gives for going AWOL.

The preponderance of the evidence is against a finding that 
the character of the appellant's service is not a bar to 
compensation benefits administered by VA.  The Board notes 
that the length of service from June 3, 1966 to July 1968, 
exclusive of the period of prolonged AWOL from July 6, 1968 
to March 2, 1969, was over two years, and included one year 
of service in Vietnam from June 9, 1966 to June 6, 1967.  The 
quality of the service, exclusive of the period of prolonged 
AWOL, is not shown by the evidence to be less than honest, 
faithful, meritorious, and of benefit to the Nation.  The 
record reflects no disciplinary proceedings or negative 
personnel actions for the service from June 3, 1966 to July 
1968 prior to the appellant going AWOL, and the appellant's 
testimony is that there were not more than minor infractions 
that occurred during this period of service prior to AWOL.  
While the appellant's service from June 3,1966 to October 13, 
1969 included service in Vietnam and was generally of such 
quality that it can be characterized as honest, faithful, and 
meritorious, it was not of such length or quality as to 
excuse the absence without leave period in excess of 180 
days.  

The Board finds that the reasons given for going AWOL from 
July 6, 1968 to March 2, 1969 do not indicate compelling 
circumstances to warrant the prolonged AWOL.  The reasons for 
the prolonged absence offered by the appellant do not include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties, but instead 
pertained to the appellant's desire to avoid service in 
Germany.  The Board notes the appellant's contentions that he 
was young, immature, and easily influenced by outside groups 
in making his decision to absent himself from service; 
however, the Board also notes that, by the time the prolonged 
absence began, the appellant had already successfully served 
in the military for about 3 and 1/2 years, including a 
reenlistment and including tours in Germany, Vietnam, and the 
US, and was 21 years old when he went AWOL.  The contentions 
of joining the military at a young age and lacking judgmental 
maturity are not compelling reasons for going AWOL after 
having served over three years in service.  

Considering whether there was hardship or suffering incurred 
during overseas service, the Board finds that the general 
allegations reported by the appellant of harassment of being 
assigned punitive or humiliating details by military 
superiors, even if accepted as some type of reason for an 
initial absence or brief failure to return to duty, does not 
rise to the level of compelling circumstances to justify such 
an extended period of AWOL.  The appellant's contentions of 
suffering do not pertain to the nature of overseas service, 
and the appellant does not allege any harsh or dangerous 
living conditions or physical conditions, or any security or 
physical threats or dangers that may be incident to certain 
military service in certain overseas locations, or any fears 
for personal safety. 

There is no evidence that any service-incurred or aggravated 
disability contributed to the appellant's state of mind at 
the time the prolonged AWOL period began.  While the 
appellant has generally testified to the effect that 
psychological symptoms associated with his Vietnam 
experiences may have played some role in his decision to go 
AWOL, there is no competent medical evidence of record to 
substantiate such a claim of having been affected by in-
service psychological symptoms, or to relate any reported 
psychological symptoms to the appellant's service.  The 
service medical record evidence tends to weigh against such 
contention.  For example, service medical records are 
negative for complaints of any psychological symptoms, and 
the October 1969 medical history showed the appellant denied 
any past or current psychiatric symptoms, and the examination 
found the appellant's psychiatric condition to be normal.

No valid legal defense exists for the absence which would 
have precluded a conviction for AWOL, and there is no 
suggestion that a valid legal defense exists for the AWOL.  
The appellant plead guilty to the unauthorized absence 
offense, indicating he had no authority for the absence.  The 
appellant was not found guilty of the originally charged 
offense of desertion, which includes the intent to remain 
away from his military unit permanently, but instead pleaded 
guilty to the lesser charge of unauthorized absence.  

The appellant has not alleged or testified to the effect that 
he was insane at the time of his AWOL.  The Board finds no 
indication in any of the records submitted by the appellant, 
other than his testimony, that he was unable in 1966 to know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995); VAOPGCPREC 20-97.  In any event, the Board finds 
the most probative evidence of record regarding the 
appellant's mental state at the time that he committed these 
acts is the report of his October 1969 medical examination in 
which his psychiatric condition was found to be normal, and 
by history he denied any current psychiatric symptoms. 

For these reasons, the Board finds the weight of the evidence 
is against a finding that there were compelling circumstances 
to warrant the AWOL which began July 6, 1968 and ended with 
the appellant's apprehension or surrender on March 2, 1969.  
Accordingly, and pursuant to statute and regulation, the 
appellant's discharge under conditions other than honorable 
on the basis of an AWOL period of at least 180 days is a bar 
to his receipt of VA compensation benefits based on the 
period of service from June 3, 1966 to October 13, 1969.  38 
U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(6).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In July 1998, the RO denied the appellant's claim for service 
connection for PTSD, finding that there was no diagnosis of 
PTSD, and the evidence was inadequate to establish that an 
in-service stressful event occurred.  The appellant was 
notified of this decision on August 6, 1998.  The appellant 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.  Because the 
appellant did not file a timely notice of disagreement, the 
RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

In the current claim on appeal, the appellant is seeking to 
reopen service connection for PTSD.  The June 2003 RO rating 
decision on appeal effectively reopened the claim for service 
connection for PTSD, specifically referring to the 
appellant's "re-opened" claim, and informing the appellant 
that the claim for service connection for PTSD was 
"denied."

If new and material evidence regarding the nature of 
discharge is received, the claim is reopened and the former 
disposition is reviewed.  38 U.S.C.A. § 5108.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the final July 1998 decision (that 
was issued August 6, 1998).

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the July 1998 rating 
decision (issued August 6, 1998) that was not previously 
submitted to agency decisionmakers, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

The additional evidence of record since the July 1998 rating 
decision includes personal hearing testimony about the 
incurrence of in-service stressful events.  At a February 
2006 personal hearing before the undersigned Veterans Law 
Judge, the appellant testified that he was trained as a 
medic, but instead worked in a cavalry unit in Vietnam as a 
member of a tank crew; he suffered traumatic and stressful 
events in Vietnam that included witnessing a tank run into 
civilians on motorcycles in the village of Cu Chi in August 
1966; and in November or December 1966 he observed an enemy 
attack on the base camp where he was stationed that lasted 
all night long, and he observed dead bodies and wounded, and 
helped retrieve over 100 dead bodies and the wounded, as well 
as retrieving dead Vietnamese bodies and burying them; and 
the death of a friend named Clarence Ray Husk from Indiana 
from enemy gunshot wounds.  

The additional evidence of record since the July 1998 rating 
decision also shows medical evidence of VA treatment for a 
current psychiatric disorder, although the diagnosis is 
indicated to be a depressive disorder rather than PTSD.  For 
these reasons, the Board finds that the additional evidence 
associated with the file since the RO's July 1998 rating 
decision denial of service connection for PTSD is new and 
material, and the issue of service connection for PTSD is 
reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the merits of the reopened claim, after a review 
of all the lay and medical evidence in this case, whether or 
not specifically identified by this decision, the Board finds 
that the competent medical evidence of record does not show a 
current diagnosis of PTSD.  The competent medical evidence of 
record shows a psychiatric diagnosis of depression or 
depressive disorder, but does not show a diagnosis of PTSD.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists). 

In addition, all the claimed in-service stressful events are 
alleged to have occurred in Vietnam during the appellant's 
second period of service (from June 2, 1966 to October 13, 
1969), a period for which the character of discharge had been 
found to bar VA compensation benefits.  The appellant has not 
specifically alleged, and the evidence of record does not 
show, the occurrence of in-service stressful events during 
the first period of service from November 17, 1964 to June 2, 
1966.  For these reasons, the Board finds that the criteria 
for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.   For 
these reasons, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence has been received on the issue of 
whether the character of the appellant's discharge for the 
period of service from June 3, 1966 to October 13, 1969 
remains a bar to a grant of VA compensation benefits; the 
issue is reopened, and denied on the merits.

New and material evidence has been received on the issue of 
service connection for PTSD; the issue is reopened, and 
denied on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


